Citation Nr: 1448611	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-14 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence was received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The Veteran had active service from June 1968 to June 1970 and from February 1972 to October 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran later appeared before the undersigned in December 2012 and delivered sworn testimony via video conference hearing in Houston, Texas.  Evidence pertinent to the matter on appeal was received contemporaneously with the Veteran's December 2012 Board hearing.  The Veteran has waived initial RO consideration of this evidence.

The issue of entitlement to service connection for a skin disability as a residual of Agent Orange exposure during service was raised at the December 2012 Board hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The reopened claim of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 1992 RO decision denied entitlement to service connection for PTSD, and in November 2006 the RO denied the Veteran's application to reopen the claim of entitlement to service connection for PTSD.

2.  Evidence received subsequent to the November 2006 decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The November 2006 RO decision that denied the Veteran's application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the November RO decision is new and material, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen the Veteran's claim, any deficiency as to VA's duties to notify and assist, as to that aspect of this claim, is rendered moot.

RO decisions dated in May 1992 and November 2006 denied entitlement to service connection for PTSD.  The May 2012 statement of the case reopened the Veteran's claim and denied the claim on the merits.  The question, however, of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board, as such question goes to the Board's jurisdiction to adjudicate the underlying claim on the merits.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

The prior denials in this case have essentially been based, at least in part, on the absence of a valid diagnosis of PTSD.  The Board here notes that diagnoses of PTSD appear in such records as an April 2012 VA inpatient discharge note, which indicated that the PTSD diagnosis was made in accordance with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV) and was signed by a VA psychiatrist.

The Board finds that the Veteran's confirmed diagnosis of PTSD pertains to an unestablished fact necessary to substantiate the claim, and it, together with the medical records that document current psychiatric disability, raises a reasonable possibility of substantiating the claim.  As such, the Board finds that new and material evidence has been received to reopen the claim.

ORDER

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and, the claim is reopened.


REMAND

At his December 2012 Board hearing the Veteran gave further testimony concerning his asserted PTSD stressor.  In essence, the Veteran claims that he was subjected to mortar fire while serving with Alpha Battery of the 6th Battalion of the 14th Field Artillery Regiment in Vietnam from November 1968 to November 1969.

Based on the Veteran's December 2012 Board hearing testimony, the Board finds that the Joint Services Records Research Center (JSRRC) should be requested to provide unit histories which might corroborate the Veteran's claimed stressor of coming under mortar attacks.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since December 11, 2012, and associate them with the record.

2.  Contact JSRRC and request the unit history of the Alpha Battery of the 6th Battalion of the 14th Field Artillery Regiment in Vietnam from November 1968 to November 1969.

3.  The AOJ should then, based on all the evidence of record, adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and his representative, if any, should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


